Title: From Thomas Jefferson to C. W. F. Dumas, 13 July 1790
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Dr. Sir
New York July 13th. 1790

I wrote you last on the 23d. of June, since which I have received yours of March 24th. to 31st. Your Letters are long on their Passage, as you will observe by the following Statement.



Date of letters.
When received.
Time of Passage.


December 2d. to January 26th.
 May 3d.
 97 Days


February 28th.
 June 10th.
102 “


March 24th. to 31st.
 July 2d.
 93 “


Could we receive them quicker, their Contents would be more interesting. Our Communications from London are from thirty to forty Days only; but these are mixed with such large Doses of Falsehood as to render it extremely desirable that we should receive authentic intelligence with the same Quickness. I cannot therefore but press on you to effect the certain Transmission of the Leyden Gazette by the English Packet.
Congress have passed a Bill for removing the federal Government to Philadelphia for ten Years, and after that to George Town. Be pleased therefore to direct your future Dispatches to me at Philadelphia. The English Packet will still come to New York, and their Dispatches will come from thence by Post to Philadelphia in two Days.
Congress are still engaged in their funding Bills. The foreign Debts did not admit of any Difference of Opinion: they were settled by a single and unanimous Vote; but the domestic Debt requiring Modifications and Settlements, these produce great Difference of Opinion, and consequently retard the passage of the funding Bill. The States had individually contracted considerable Debts for their particular Defence, in Addition to what was done by Congress. Some of the States have so exerted themselves since the war as to have paid off near the half of their individual Debts; others have done nothing. The State Creditors urge that these Debts were as much for general Purposes as those contracted by Congress, and insist that Congress shall assume and pay such of them, as have not been yet paid by their own States. The States who have exerted themselves most, find that notwithstanding the great Payments they have made, they shall by this Assumption still have nearly as much to pay as if they had never paid any Thing; they are therefore opposed to it. I am in Hopes a compromise will be effected by a proportional Assumption, which may reach a great part of the Debts, and leave still a part of them to be paid by those States who have paid few or none of their Creditors. This being once settled, Congress will probably adjourn and meet again in December at Philadelphia. The appearance of War between our two Neighbours, Spain and England, would render a longer Adjournment inexpedient. I have the honor to be with great Esteem &c:,
